Citation Nr: 0826282	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic service 
disorder (PTSD).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a headaches 
disorder.

5.  Entitlement to service connection for chest pains.

6.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and a fellow veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, with service in Vietnam from March 1969 to March 1970.  

This matter comes before the Board on appeal from a June 2000 
rating decision, which denied the veteran's request to reopen 
previously denied claims for service connection for hearing 
loss, nervous condition, back pain, headaches, chest pain, 
and muscle spasms; and on appeal from a December 2000 rating 
decision, which denied the veteran's claim for service 
connection for PTSD.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2003 the veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is included in the record.

In August 2004 the Board issued a decision in which it found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for hearing loss, 
anxiety neurosis, a back disorder, a headaches disorder, 
chest pain, and muscle spasms.  The Board then denied service 
connection for hearing loss and PTSD, and remanded the issues 
of service connection for a back disorder, an anxiety 
neurosis, headaches, chest pains, and muscle spasms to the RO 
for additional development, including the acquisition of 
compensation and pension (C&P) examinations.  The Board also 
remanded the issues of service connection for a stomach, 
shoulder, and neck disorder for a statement of the case, 
which action was duly completed in January 2008.  A 
substantive appeal with regard to the issues of service 
connection for a stomach disorder, a shoulder disorder, and a 
neck disorder is not of record.  Accordingly, those issues 
are not before the Board at this time.  

The veteran appealed that portion of the Board's August 2004 
decision which denied service connection for hearing loss and 
PTSD to the Court of Appeals for Veterans Claims (Court).  In 
an Order dated in February 2005 the Court, acting upon joint 
motion of the parties, set aside the Board's August 2004 
denial of service connection for hearing loss and PTSD and 
remanded those issues to the Board for readjudication.

In October 2006 the Board remanded the issues of service 
connection for PTSD and hearing loss for additional 
development, including the acquisition of C&P examinations.  

The Board notes that in April 2008 the veteran submitted a 
statement from a buddy who attested to an injury to the 
veteran's neck during service.  In May 2008 the veteran 
submitted a statement from another buddy attesting to an 
injury to the veteran's arm, shoulder, and neck during 
service.  Although the record does include claims for service 
connection for a shoulder and neck disorder, a substantive 
appeal with regard to these issues is not of record.  The 
Board thus does not have jurisdiction to review these claims.

The issues of service connection for an acquired psychiatric 
disorder (including PTSD), a back disorder, and a hearing 
loss disorder are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The record contains no complaints of or treatment for chronic 
headaches, muscle spasms, or chest pain during active 
military service, nor were they present to any degree within 
the year thereafter, and the veteran's current headaches, 
muscle spasms, and chest pain disorders are not linked by 
competent probative evidence to any incident of active 
military service.


CONCLUSIONS OF LAW

1.  A headaches disorder was not incurred, nor may it be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

2.  A muscle spasms disorder was not incurred, nor may it be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

3.  A chest/chest pain disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service connection, headaches and muscle spasms

The veteran seeks service connection for headaches and muscle 
spasms, which he opines may be related to a November 1969 
fall from a jeep during his service in Vietnam.  Although he 
is unable to recollect the approximate onset of his 
headaches, he says that they began many years ago.  He 
reports having had muscle spasms since around 1969.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although not otherwise established as incurred in or 
aggravated by service, service connection for an organic 
disease of the nervous system, cardiovascular-renal disease, 
and specified muscular disabilities may be granted if 
manifested to a degree of 10 percent or more within 1 year 
following service during a period of war or following 
peacetime service on or after January 1, 1947.  38 C.F.R. §§ 
3.307, 3.309(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) show that on August 20, 
1969, the veteran was admitted for treatment of possible 
flu/malaria.  Nursing notes dated August 20, 1969, document 
complaints and treatment for a "severe headache."  Aside 
from this event, there is no other record of any complaints 
of or treatment for headaches during service.  There is also 
no record of any complaints of or treatment for muscle spasms 
during service, and no medical evidence of any complaints of 
or treatment for headaches or muscle spasms within the year 
following service.  

In October 1978, the veteran was afforded a C&P examination.  
He complained of periodic episodes of neck pain, associated 
with left shoulder pain, and headaches.  He also complained 
of muscle spasms in his shoulder, neck and lumbosacral area.  
The headaches were indicated by the veteran as left 
frontotemporal type headaches that he felt were related to 
when he had the back pain.  A complete neurological 
examination was performed and was within normal limits.  The 
diagnoses were posterior cervical musculo tenderness syndrome 
secondary to tension anxiety, with no abnormality; refer to 
left shoulder pain; occasional muscle strain; back pain 

secondary to tension anxiety; and chest pain secondary to 
tension anxiety, all with no abnormality noted at present.  

Upon VA general medical examination in September 2000, the 
veteran complained of headaches all the time in the left 
temporal area.  He said it seemed to hurt when his neck 
bothered him.  The diagnosis was headaches but no opinion was 
provided as to etiology.  In September 2000, the veteran 
reported that he was advised to go for surgery due to 
cervical spinal stenosis and degenerative changes, which were 
causing the headaches and upper extremity pain.  The 
diagnoses were cervical spine stenosis, cervical spondylosis 
and status post C5-C6 fusion.  

In May 2003 the veteran was accorded a C&P examination.  
During the examination he reported that he fell from a jeep 
during service.  He complained of headaches, which he said 
occurred about once a week.  He also complained of muscle 
spasms in his neck, back, and calves.  According to the May 
2003 C&P examiner, "it seems unlikely" that the fall from 
the jeep would result in the headaches or muscle spasms.  In 
May 2007 he was reexamined by the May 2003 examiner, who 
reiterated that it is unlikely that the veteran's headaches 
and muscles are related to service.  The examiner explained 
as follows:

His description of HA today is 
materially different from those 
described in 2003 raising the question 
of whether this is the same HA disorder 
or if a HA disorder exists at all.  In 
any event, post-traumatic headache 
typically begins within days to weeks of 
the trauma.  There are no records to 
substantiate that this occurred and it 
is unlikely that his current headaches 
are related to his service period.  The 
potential cervical or lumbar injury 
incurred during the accident are 
unlikely to be the cause of the 
degenerative spine disease present in 
this patient for the past ten to fifteen 
years.  Degenerative spine disease is 
exceedingly common in the population at 
large and the kind of injury described 
in unlikely to cause or accelerate such 
degenerative disease.  He has nocturnal 
muscle cramps which are also exceedingly 
common in the population at large.  
There is no medical evidence to suggest 
that his jeep accident caused this 
disorder.

The record contains no competent medical evidence to the 
contrary.  Moreover, the examiner's opinion is entitled to 
great probative value as it was based on two examinations of 
the veteran and two separate reviews of the claims file.  In 
addition, the examiner included a detailed rationale for his 
opinion, in which he related the facts of the veteran's case 
to medical science.

In sum, apart from the veteran's lay assertions, the record 
contains no competent probative evidence of a link between 
the veteran's current headaches and muscle spasms and any 
incident of active military service.  Indeed, the evidence 
indicates that the veteran's headaches and muscle spasms are 
"exceedingly common in the population at large."  While the 
veteran is certainly competent to report as to his in-service 
experiences and symptomatology (see 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.303), he is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Moreover, aside from the lone 
treatment in August 1969 for viral related headaches, there 
is no medical evidence of any complaints of or treatment for 
headaches or muscle spasms during service or to any degree 
within the year thereafter.  There is thus no competent 
medical evidence of chronicity during service or continuity 
of symptomatology thereafter.  See 38 C.F.R. § 3.303(b).  As 
the weight of the probative evidence is against the claims, 
service connection for a headaches disorder and a muscle 
spasms disorder must be denied.  38 C.F.R. § 3.303; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required).  

The Board notes the presumptive provisions of 38 C.F.R. §§ 
3.307, but finds that service connection under that section 
is not warranted since the record contains no probative 
medical evidence of a neurological disorder manifested in the 
form of headaches or muscle disability to any degree, let 
alone to a degree of at least 10 percent, within the year 
following service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board also notes that by virtue of the shrapnel wound 
that the veteran reports having incurred during a mortar 
attack in Vietnam, his report with regard to the onset of his 
symptoms would ordinarily be entitled to consideration under 
the provisions of 38 U.S.C.A. § 1154(b).  See also 38 C.F.R. 
§ 3.304(d).  However, the veteran does not allege, and there 
is no evidence, that the November 1969 jeep accident (which 
he ascribes as the source of his headaches and muscle spasms) 
occurred during combat.  There is also no allegation or 
evidence that the veteran's headaches and muscle spasms 
stemmed from the September 1969 mortar attack in which he was 
peppered with shrapnel but declined to accept a Purple Heart.  
Consideration of the veteran's claims for service connection 
for headaches and muscle spasms under the provisions of 38 
U.S.C.A. § 1154(b) is thus not warranted.

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the probative evidence against 
the veteran's claims outweighs his allegation of a nexus 
between his current headaches and muscle spasms disorders and 
active military service.  The record thus does not contain an 
approximate balance of negative and positive evidence on the 
merits for a finding in the veteran's favor.  See Caluza v. 
Brown, 7 Vet. App. 498, 508-509 (1995) (holding that the 
benefit-of-the-doubt rule is applicable only when the 
evidence is in equipoise). 

II.  Service connection, chest pains.

The veteran also seeks service connection for chest pain.  
Service treatment records (STRs) dated in June 1968 document 
complaints of chest pain; however, examination was normal.  
In addition, x-rays taken in or around August 1969 were 
normal.  VA treatment records (including radiology testing) 
advise of "minimal chronic cortical abnormality of the left 
base."  As noted above, a VA examination report of October 
1978 noted a diagnosis of chest pain secondary to tension 
anxiety.  Physical examination as well as a chest x-ray 
report revealed no physical abnormalities.  An August 2005 VA 
outpatient treatment record reflects the veteran's complaints 
of left sided chest pain for the last two weeks.  EKG results 
were normal.  The impression was chest pain.  The veteran was 
given Toradol and told to continue pain medication.  On the 
next outpatient visit, no references to chest pain were noted 
in the outpatient records.   

In May 2007 the veteran was accorded a C&P examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim).  Diagnosis was "atypical chest 
pain, as likely as not due to [gastroesophageal reflux 
disease]."  In an undated addendum the examiner expounded on 
his May 2007 opinion as follows:

The gastroesophageal reflux disease and 
atypical chest pain are not caused by or 
a result of his military service nor 
aggravated by his active military 
service. 

The record contains no competent probative evidence to the 
contrary.  Accordingly, while the record contains evidence of 
chest pain during service and post-service evidence of a 
current chest disorder, there is no probative medical 
evidence that links the veteran's current chest disorder to 
service.  In that regard the Board again notes that while the 
veteran is competent to describe his in-service and current 
symptomatology, he, as a layperson, is not competent to opine 
as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion); see also 38 C.F.R. 
§ 3.159(a)(2).  Moreover, there is no allegation or evidence 
that the veteran's chest pain stemmed from the September 1969 
mortar attack during which the veteran was peppered with 
shrapnel, so consideration under the provisions of 38 
U.S.C.A. § 1154(b) is likewise not warranted.  In addition, 
there is no evidence of complaints or treatment for a 
cardiovascular-renal disorder to any degree within one year 
of discharge from service.  Based on the medical evidence of 
record, which advises that there is no nexus between current 
symptomatology and service, service connection for a chest 
pain disorder must be denied.

Reasonable doubt has been considered but not accorded since 
the evidence is not in equipoise.  38 C.F.R. § 3.102. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In letters dated in March 2001 and November 2006 the veteran 
was apprised of the information and evidence necessary to 
establish his claims for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In the November 
2006 letter he was also informed of how VA determines 
disability ratings and effective dates.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

Although the notice letters were provided after the issuance 
of the applicable rating decisions, the issues were 
readjudicated and a supplemental statement of the case was 
issued in January 2008.  Accordingly, the veteran had actual 
knowledge, based on the notice letters that were provided, of 
the criteria for a grant of service connection prior to 
readjudication of his claims and transfer of the case to the 
Board.  Moreover, based on the additional notice that was 
provided to the veteran in the statements of the case (SOC) 
and supplemental statements of the case (SSOC), a reasonable 
person would be expected to understand based on the VCAA 
notices and the SOC/SSOCs what criteria needed to be met.  
Accordingly, any presumption of prejudice is rebutted in this 
case.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  SSA 
records have also been obtained and associated with the 
claims file.  In addition, the veteran has been accorded 
numerous C&P examinations; the reports of which are of 
record.  He also testified at a local RO hearing; the 
transcript of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a headaches disorder is denied.

Service connection for a muscle spasms disorder is denied.

Service connection for a chest pain disorder is denied.


REMAND

The veteran seeks service connection for residuals of a back 
injury that he says was incurred during a fall from a jeep 
while in active military service.  Buddy statements dated in 
March and May 2008 corroborate the veteran's account of a 
fall from a jeep during service.  

In May 2007 the veteran was accorded a C&P examination.  
According to the examiner the veteran was not treated for 
back pain during service; however, STRs dated May 15 and 25, 
1970, document complaints of and treatment for back pain and 
"soreness in back."  In view of the examiner's failure to 
consider this evidence the veteran should be accorded a new 
C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The veteran also seeks service connection for a hearing loss 
disorder.  In October 2006 the matter was remanded for 
acquisition of a C&P examination, which was duly accorded in 
April 2007.  In the ensuing report the examiner remarked that 
the February 1968 hearing test portion of the enlistment 
examination "showed a mild high frequency loss in the right 
ear."  She also stated that the 1971 separation examination 
was "meaningless" because it did not provide for 
"frequency-specific information."  She then averred that 
the veteran's hearing loss is "less likely than not caused 
by noise exposure in the military."  However, the examiner 
failed to opine as to whether the veteran's apparently 
preexisting hearing loss disorder was aggravated by active 
military service.  She also failed to comment upon the May 
2003 C&P audiologist's opinion that "based on 1968 military 
examination a mild degree of high frequency hearing loss is 
as likely as not due to military noise, with some degree of 
current loss noted likely due to non-military noise as 
well."  The matter must therefore be remanded for compliance 
with the Board's October 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  Since the claims file is 
being returned it should be updated to include any recent 
treatment records.  38 CFR § 3.159.  

In addition to the foregoing, the veteran seeks service 
connection for an acquired psychiatric disorder, including 
PTSD.  In support of his claim for PTSD the veteran testified 
regarding his wartime experiences during a February 2003 RO 
hearing.  He also submitted a statement from a war buddy who 
corroborated the veteran's account of his receipt of a 
shrapnel wound during a mortar attack.  In addition, records 
compiled by the U. S. Army & Joint Services Records Research 
Center (JSRRC) in May 2004 confirm that the veteran's outfit 
came under mortar attack in or around July 1969 and in 
September 1969.  The evidence also includes STRs that show 
treatment for psychiatric complaints.  STRs dated in June 
1968 contain the comment "prob. anxiety [illegible]."  STRs 
dated in September 18, 1970, contain the comment "feeling 
nervous.  STRs dated September 23, 1970, read "Pt wish to 
see M.D. for nerves," and shows that the veteran was given 
Librium.  STRs dated September 26, 1970, contain the comments 
"M [medication] Librium;" and "see mental hygiene on Mon."  

In May 2007 the veteran was accorded a C&P psychiatric 
examination; however, there is no evidence that the examiner 
was provided with a list of verified stressors.  This is 
particularly significant in view of the examiner's comment 
that "there is no history of combat," and his statement 
that "the veteran does not meet full DSM-IV criteria for 
Post-traumatic stress disorder."  According to the examiner, 

there is no evidence to suggest that 
[the veteran'] mental illness was caused 
by or aggravated by military service.  
It appears to be the result of multiple 
psychosocial stressors that have evolved 
since military service.  

Unfortunately, there is no mention by the examiner of the 
numerous mental health entries in the veteran's STRs.  On 
remand the veteran's claim for PTSD should be developed in 
accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D.  The veteran should then be accorded a C&P PTSD 
examination.  38 C.F.R. § 3.327.  Since the claims file is 
being returned it should be updated to include any recent VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Request medical records from the 
Jackson VAMC dating from October 12, 2007.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Prepare a report detailing the nature 
of any stressor which it finds to be 
corroborated by the record.  This report 
must include the September 1969 motor 
attack during which the veteran sustained a 
shrapnel wound.  This report is then to be 
added to the claims file.  See, e.g., M21-
1MR, Part IV, Subpart ii, Chapter 1, 
Section D.

3.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for a back disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must note in his report that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
informed that the veteran has provided 
credible evidence of a fall from a jeep 
during service, and STRs dated in May 1970 
document complaints of low back pain.  The 
examiner is specifically requested to opine 
as to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current back 
disorder is related to the aforesaid low 
back injury sustained during active 
military service.  A complete rationale for 
all opinions proffered must be set forth in 
the report provided.

4.  Schedule the veteran for an appropriate 
examination for evaluation of his claim for 
service connection for hearing loss.  The 
claims folder must be made available to, 
and reviewed by, the examiner, and the 
examiner must note in his/her report that 
the claims file was reviewed.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
The examiner should review the audiometric 
findings in the service medical records as 
well as all post-service audiometric 
reports, and elicit a history from the 
veteran as to his noise exposure and 
hearing problems before service, during 
service and after service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current hearing loss began 
during active military service or, if 
hearing loss in either ear is determined by 
the examiner to have preexisted the 
veteran's entry into active military 
service, whether a preexisting hearing loss 
disorder was aggravated (permanently 
worsened) by service.  A complete rationale 
for any opinion offered should be set forth 
in the report provided, together with 
citation to appropriate supporting records.

5.  Schedule the veteran for a psychiatric 
examination, which includes evaluation for 
PTSD.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All indicated 
tests should be performed, and all findings 
should be reported in detail.  

With regard to evaluation for PTSD, the RO 
is to inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record (such as the 
September 1969 mortar attack) was 
sufficient to produce PTSD; and (2) whether 
it is at least as likely as not that there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.  
The examiner's attention is directed to the 
STRs that reflect complaints indicative of 
anxiety.

A rationale for each opinion should be set 
forth in the report provided.

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case (SSOC) 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


